Holden, J.
1. Where a written contract of conditional sale described the property sold as “one sorrel horse six years old, and one sorrel horse seven years old,” and an action of trover was brought by the seller, to recover the one referred to as seven years old, against one who purchased such horse from the original buyer, Held:
(а) It was hot error upon the trial to overrule a demurrer to the petition, to which was attached a copy of such written contract upon which plaintiff alleged that he relied to show title, nor to overrule an objection by the defendant to the admission in evidence of such written contract, on the ground that the property sued for was not sufficiently described therein. Thomas Furniture Co. v. T. & C. Furniture Co., 120 Ga. 879 (48 S. E. 333); Farkas v. Duncan, 94 Ga. 27 (20 S. E. 267); Nichols v. Hampton, 46 Ga. 253.
(б) Where such contract purported' to have been executed at “Buford, Ga.,” but it did not appear from the writing or attestation where the attesting notary resided or received his appointment, this court will take judicial notice of the fact that Buford is an incorporated town in this State in Gwinnett county (Perry v. State, 113 Ga. 936-938 (39 *517S. E. 315)), and it will be presumed that this attesting notary resided and received his appointment therein, where he had the right to attest such writings. Booker v. Bass, 127 Ga. 133 (56 S. E. 283); Connolly v. Atlantic Contracting Co., 120 Ga. 213 (47 S. E. 575); Truluck v. Peeples, 1 Ga. 3.
Submitted January 22,
Decided April 19, 1909.
Trover. Before Judge Brand. Gwinnett superior court. January 21, 1908.
D. K. Johnston, for plaintiff in error.
I. L. Oakes and B. O. Dobbs, contra.
(c) It appearing that the contract was in fact executed and attested in Gwinnett county, it was entitled to record by the clerk of the superior court.
2. There was no error in the charges complained of, nor in the failure or refusal to charge, nor in other rulings of which complaint is made, requiring a new trial. The evidence supported the verdict, and the court did not abuse its discretion in overruling the motion for a new trial. Judgment affirmed.

All the Justices ' concur.